Citation Nr: 1726095	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973, to include in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. During the course of the appeal the case was transferred to the RO in Oakland, California.  

In April 2017, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

In April 2017 the Veteran filed a claim for entitlement to service connection for a heart condition, to include due to exposure to herbicide in Vietnam. The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).




FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of posttraumatic stress disorder.

2. The Veteran did not demonstrate symptoms of hypertension during service or within one year after service.

3. The Veteran's current hearing loss was not incurred in service.

4. The Veteran's current tinnitus was not incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

VA advised the Veteran how to substantiate an application for benefits, and obtained all relevant and available evidence. An appropriate medical inquiry was conducted for his PTSD claim. As to the hearing loss and tinnitus claims, two VA audiological examinations were scheduled during the appellate period. The Veteran failed to appear or provide good cause for his failure to appear to both the June 2009 and March 2013 examinations. While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence. 38 C.F.R. § 3.159 (c). The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991). Because the Veteran has refused to cooperate with VA by appearing for his schedule VA examinations, no further action is necessary. 

As to the hypertension claim, there is no probative evidence suggesting the claimed condition is related to service. Rather, only the Veteran's general conclusory statement that his claimed disability is related to service is of record, which is insufficient to entitle a veteran to a medical examination under § 5103A(d)(2)(B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case"). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Hypertension, as a cardiovascular-renal disease, and sensorineural hearing loss, as an organic disease of the nervous system, are "chronic" diseases listed under 38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Posttraumatic stress disorder (PTSD)

The Veteran does not have a current diagnosis of PTSD. 

In January 2008, the Veteran requested an evaluation for PTSD at the Fresno VA Medical Center (VAMC). The medical examiner noted the Veteran reported long-standing depressive symptoms for the past five years. The examiner did not diagnose the Veteran with PTSD or depression. The examiner advised the Veteran to consult the Fresno VAMC mental health clinic for further evaluation to rule out PTSD and/or to start treatment. Depression screenings prior to this requested evaluation were negative.

In November 2009, the Veteran again requested a PTSD evaluation at the Fresno VAMC. VA psychiatric notes indicated the Veteran demonstrated anxiety NOS (not otherwise specified), but did not diagnose the Veteran with PTSD. The Veteran was prescribed fluoxetine. Depression screenings prior to this evaluation were negative. 

In March 2010, the Fresno VAMC mental health clinic examiner, a psychiatrist, noted the Veteran demonstrated PTSD and depressive symptoms, and prescribed additional medication. The Veteran reported in May 2010 that the additional medication improved his depressed mood, indicating "I just feel better, not depressed."  His medication was continued.

At the March 2013 PTSD examination, the Veteran reported that a three-month bout with malaria while in Vietnam made him feel depressed in service. Although service treatment records (STRs) do not show the Veteran was diagnosed with or treated for malaria in service, records reflect he was treated for a fever and lightheadedness in January 1972 while serving in Vietnam. In addition, he contended that he had to respond to "red alert" patrols that caused him to fear possible consequences. The examiner opined the first claimed stressor was not sufficient to warrant a PTSD diagnosis because it was not related to a fear of hostile military or terrorist activity. The examiner opined that the second claimed stressor was also insufficient to warrant a PTSD diagnosis because it did not demonstrate he was exposed to a traumatic event that the Veteran then persistently re-experienced. 

The examiner noted, however, that the Veteran's symptoms suggested a depressive disorder, but could not attribute the Veteran's depressive symptoms to his experiences in service. The examiner opined that the Veteran's depressive disorder was "less likely than not" incurred in service.

The preponderance of the evidence is against entitlement to service connection for PTSD. Medical evidence does not show a current PTSD diagnosis during the appellate period. The Veteran was treated for PTSD symptoms starting in 2010, but the Veteran admitted during the March 2013 VA examination he had not seen his psychiatric provider in over two years. The March 2013 VA examiner did not diagnosis the Veteran with PTSD, noting that neither claimed stressor established a fear of hostile military or terrorist activity, nor demonstrated that he re-experienced a traumatic event. The examiner also opined that the Veteran's depressive symptoms are less likely than not related to his service. At the April 2017 hearing, the Veteran could not confirm a current diagnosis of or treatment for PTSD, or any other psychiatric condition. Without a current diagnosis of a disability, there can be no claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225. Service connection for PTSD is denied.

B. Hypertension

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

The Veteran currently has hypertension. VA treatment records show the Veteran has been treated for hypertension since 2008. 

Regarding the second element of service connection, however, there are no complaints, treatments or diagnosis of hypertension or related symptoms in service. STRs do not show elevated blood pressure readings in service. Nor is there any medical evidence showing symptoms of hypertension during the first year after service. 

The preponderance of the evidence is against entitlement to service connection for hypertension. There is no credible evidence showing the Veteran demonstrated the onset of the disease in service. The claim for service connection is denied.

C. Hearing loss and Tinnitus

Service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it. It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). That is, the confirmation of the existence of tinnitus does not require any particular medical expertise ( i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.

The Veteran currently has a diagnosis of bilateral sensorineural hearing loss and tinnitus in the left ear.

The August 2013 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20

30
LEFT
25
20
25
30
50

These results indicate the Veteran has bilateral hearing loss for VA purposes.

In June 2001, the Veteran reported to the Fresno VAMC that he had ringing in his left ear, and that it caused him sleep disturbances. The Veteran is competent to report such symptoms, and his statements established a diagnosis of tinnitus. Subsequent VA treatment records show repeated complaints for left ear tinnitus.

With regards to the second element of service connection, the Veteran contends both his hearing loss and tinnitus were incurred in service because a grenade exploded near his sleeping quarters while in Vietnam. The incident is not corroborated in the Veteran's military personnel file, but he is competent to report the places, types and circumstances of his service. 38 C.F.R. § 1154 (a). The Veteran's military occupational specialty (MOS) was as a cook while in Vietnam, and he was not otherwise exposed to acoustic trauma in service.

However, there is no medical evidence linking the Veteran's hearing loss and tinnitus to service. There are no complaints, treatments, or diagnoses of hearing loss or tinnitus in service. The Veteran's pre-induction audiological examination showed normal hearing. No other audiological examinations were conducted in service. His separation examination included a "whisper" test, which is insufficient to evaluate hearing loss for VA purposes. When the Veteran reported the onset of tinnitus in June 2001, the Veteran noted he had ringing in his ear "since working in [the] shipyard." The June 2001 medical examiner noted "likely sensorineural hearing loss from previous occupation." 

The February 2008 audiological examiner noted the Veteran used required hearing protection devices on an intermittent basis at his previous jobs as a sheet metal worker and home remodeler.  The Veteran demonstrated normal hearing sensitivity in both ears, with mild sensorineural hearing loss between 4000 to 8000 in the left ear. 

The November 2008 audiological consultation confirmed the Veteran demonstrated normal hearing in his right ear, mild hearing loss and tinnitus in his left ear, but did not provide an opinion as to etiology. The August 2013 audiological examination, which established a current diagnosis of hearing loss, also did not provide an opinion as to etiology.

The preponderance of the evidence is against entitlement to service connection for hearing loss and tinnitus. There is no credible evidence linking the Veteran's current condition of bilateral sensorineural hearing loss and unilateral tinnitus to service. The Veteran's employment since service required hearing devices, which the Veteran reported intermittent compliance. Even if the acoustic trauma of the exploding grenade incident in service is conceded, there is no medical nexus opinion linking the in-service incident to the Veteran's current impaired hearing conditions. The claim for service connection for both hearing loss and tinnitus are denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable for these claims because the preponderance of the evidence is against the Veteran's claims. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER


Service connection for posttraumatic stress disorder is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for left ear tinnitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


